NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendments filed 27 January 2022.
	The rejection of claim 3 under 35 U.S.C. 112(a) has been obviated in view of Applicant's amendments filed 27 January 2022 and has been withdrawn.
	The rejection of claims 1-3, 8, and 12-13 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 27 January 2022 and have been withdrawn.
	The rejection of claim 8 under 35 U.S.C. 112(d) has been obviated in view of Applicant’s amendments filed 27 January 2022 and has been withdrawn.
	Claims 4-7, 9-11, and 14-20 have been canceled.
	Claims 1-3, 8, and 12-13, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the structures of the interior and exterior polymeric straps.


Burkinshaw teaches a resistance belt (exercise apparatus 100) for resistance training exercises (Figs. 1-2; Para. [0007]) consisting of: two or more elongated, … polymeric straps layered on top of each other to form a curved exterior shape (Figs. 1 & 6A-B); wherein the resistance belt having two terminal ends unaffixed to any other component adapted to stretch when a force exceeding a predetermined threshold is applied thereto during the resistance training exercises (Figs. 1-2); wherein the elongated woven polymeric straps are affixed flush with one another without loops or separation points between the two terminal ends; wherein the curved exterior shape has an exterior polymeric strap (strap 106) and an interior polymeric strap (layer 101), …; wherein the woven polymeric straps are each textured at two or more points to indicate a grip position point.
Burkinshaw fails to teach a woven polymeric strap wherein the exterior polymeric strap is longer than the interior polymeric strap.

Page teaches a resistance belt (stretch strap device 10) for resistance training exercises consisting of: two or more elongated, woven polymeric straps (base portion and top portion 12, 14) layered on top of each other to form a curved exterior shape (Fig. 1); wherein the resistance belt having two terminal ends (ends 30, 32) unaffixed to any other component adapted to stretch when a force exceeding a predetermined threshold is applied thereto during the resistance training exercises (Fig. 1) …; wherein the curved exterior shape has an exterior polymeric strap (top portion 14) and an interior polymeric strap (base portion 12), the exterior polymeric strap 
Page fails to teach wherein the elongated woven polymeric straps are affixed flush with one another without either loops or separation points between terminal ends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.A.L./Examiner, Art Unit 3784    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784